Citation Nr: 0801842	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  94-13 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for anxiety disorder.

2.  Entitlement to an initial evaluation in excess of 10 
percent for ptosis.

3.  Entitlement to an initial evaluation in excess of 10 
percent for right facial nerve damage.

4.  Entitlement to service connection for arthritis of the 
right shoulder.

5.  Entitlement to service connection for brainstem damage.

6.  Entitlement to service connection for left auditory nerve 
damage.

7.  Entitlement to service connection for a gastrointestinal 
disorder.

8.  Entitlement an effective date prior to July 11, 2000 for 
the grant of service connection for anxiety disorder.

9.  Entitlement to an effective date prior to July 11, 2000 
for the grant of service connection for ptosis.

10.  Entitlement to an effective date prior to May 14, 2004 
for left brachial plexus syndrome with ulnar neuropathy.

11.  Entitlement to an effective date prior to May 14, 2004 
for right facial nerve damage.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February to April of 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan in October 2001, November 2004, and 
November 2005.  The Board remanded this case in June 2003 and 
May 2006.  

During his October 2007 Travel Board hearing, the veteran 
raised concerns about an attorneys' fees matter regarding his 
prior representation.  This matter has not been developed for 
appeal and is referred back to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The claims file includes a July 2007 decision from the Social 
Security Administration (SSA) indicating that the veteran had 
been awarded disability benefits.  The claims file, however, 
does not reflect that efforts have been made to obtain the 
corresponding medical records.  Such efforts are required, 
pursuant to 38 C.F.R. § 3.159(c)(2).  See also Baker v. West, 
11 Vet. App. 163, 139 (1998) (VA's duty to assist includes 
obtaining SSA records when the veteran reports receiving SSA 
disability benefits, as such records may contain relevant 
evidence).  

The Board observes that service connection has been 
established for brachial flexus syndrome on the right and 
left, based upon in-service treatment, and the veteran has 
separately applied for service connection for arthritis of 
the right shoulder and brainstem damage.  The report of a 
September 2005 VA brain and spinal cord examination indicates 
that the veteran "has continued loss of range of motion and 
use of the right extremity" due to an in-service injury, but 
the examiner did not clarify whether, or to what extent, such 
loss of use was attributable to arthritis of the right 
shoulder.  As to brain stem damage, the examiner noted that 
she could not "dispute or deny that this exists" and that 
to go beyond this statement would be mere speculation.  Both 
matters should be further clarified upon examination.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claims.  The letter must inform the 
veteran about the information and 
evidence that is necessary to 
substantiate the claims, notify him of 
the type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Then, the veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the nature and 
etiology of his claimed arthritis of the 
right shoulder and brainstem damage.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the veteran's 
claimed arthritis of the right shoulder 
and brainstem damage.  For each 
diagnosis, the examiner is also requested 
to offer an opinion as to whether it is 
at least as likely as not (e.g., a 50 
percent or greater probability) that such 
disorder, if present, is etiologically 
related to the veteran's period of active 
service.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completion of the above 
development, the veteran's claims of 
entitlement to an initial evaluation in 
excess of 50 percent for anxiety 
disorder; entitlement to an initial 
evaluation in excess of 10 percent for 
ptosis; entitlement to an initial 
evaluation in excess of 10 percent for 
right facial nerve damage; entitlement to 
service connection for arthritis of the 
right shoulder; entitlement to service 
connection for brainstem damage; 
entitlement to service connection for 
left auditory nerve damage; entitlement 
to service connection for a 
gastrointestinal disorder; entitlement an 
effective date prior to July 11, 2000 for 
the grant of service connection for 
anxiety disorder; entitlement to an 
effective date prior to July 11, 2000 for 
the grant of service connection for 
ptosis; entitlement to an effective date 
prior to May 14, 2004 for left brachial 
plexus syndrome with ulnar neuropathy; 
and entitlement to an effective date 
prior to May 14, 2004 for right facial 
nerve damage should be readjudicated.  If 
the determination of one or more of these 
claims remains less than fully favorable 
to the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



